Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2029
                      Lower Tribunal No. F95-3111B
                          ________________

                           Mauricio Solorzano,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.


     Mauricio Solorzano, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.